FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit
                              FOR THE TENTH CIRCUIT
                                                                           February 11, 2019
                          _________________________________
                                                                          Elisabeth A. Shumaker
    SECURITIES AND EXCHANGE                                                   Clerk of Court
    COMMISSION,
                                                               No. 18-1321
         Plaintiff - Appellee,                     (D.C. Nos. 00-cv-1921-LTB-PAC and
                                                        1:00-CV-01921-LTB-PAC)
    v.                                                          (D. Colo.)

    BIRTE BOOCK and
    IRWIN BOOCK

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before HARTZ, MCHUGH, and CARSON, Circuit Judges.**
                 _________________________________

         Pro se Defendants Birte Boock and Irwin Boock1 appeal from the district court’s

denial of their motions for reconsideration of the district court’s 2018 order on their




*
 This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

 After examining the appellant’s brief and appellate record, this panel has determined
**

unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
1
  Because Defendants are proceeding pro se, we review their pleadings and filings
liberally. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972).
Federal Rule of Civil Procedure (“Rule”) 60(b) motions.2 Exercising jurisdiction under

28 U.S.C. § 1291, we affirm the district court’s denial of Defendants’ motions for

reconsideration.

                                             I.

       In 2000, Plaintiff the Securities and Exchange Commission (“SEC”) filed this civil

action in the district court, alleging that Defendants and Leah Industries, Inc. committed

securities fraud by misrepresenting Leah Industries’ relationships with international

accounting firms while selling Leah’s stock. In 2002, the district court entered a default

judgment against Leah Industries. Meanwhile, the Boocks settled and entered into

Consent Agreements. Following the entry of the Consent Agreements, the Boocks filed

Rule 60(b) motions. In those motions, they argued that the district court should relieve

them of the Consent Agreements based on Birte Boocks’ alleged “Post Traumatic Stress

Syndrome.” The district court denied the initial Rule 60(b) motions in 2003. The

Boocks did not appeal.


2
  Defendants’ joint notice of appeal designates the order they seek to appeal as the order
denying Irwin Boocks’ motion for reconsideration. It fails to designate the similar order
denying Birte Boocks’ motion for reconsideration. We note Birte Boocks filed a motion
to reconsider the district court’s denial of her application to proceed in forma pauperis on
appeal within the thirty days after the district court denied her motion for reconsideration.
Because Birte Boocks is proceeding pro se, we construe her pleadings and filings
liberally. We thus construe her motion to reconsider the denial of her motion for leave
to appeal in forma pauperis as the functional equivalent of a notice of appeal. See, e.g.,
Smith v. Barry, 502 U.S. 244, 248–49 (1992) (concluding a document filed within the
time specified in Federal Rule of Appellate Procedure 4 that gives notice required by
Federal Rule of Appellate Procedure 3 may be construed as the “functional equivalent” of
a notice of appeal); see also Fleming v. Evans, 481 F.3d 1249, 1253–54 (10th Cir. 2007)
(concluding that an in forma pauperis motion may be construed as the “functional
equivalent” of a notice of appeal).
                                             2
        In 2017, the Boocks filed a second pair of Rule 60(b) motions. This time the

Boocks again raised Birte Boocks’ alleged “Post Traumatic Stress Syndrome.” They also

asserted new allegations that the SEC failed to disclose a witness’s misconduct—

specifically, embezzlement—and that the district judge was biased against them for being

Canadian.3 In denying the motions and the subsequent motions for reconsideration, the

district court generally held that the Boocks did not make their motions within a

reasonable time as required by Rule 60(c). The district court also concluded that the

motions lacked merit based on a lack of evidence. On appeal, the Boocks raise the same

arguments that they presented to the district court.

                                               II.

                                               A.

        A district court “has substantial discretion to grant relief as justice requires under

Rule 60(b).” Fed. Deposit Ins. Corp. v. United Pac. Ins. Co., 152 F.3d 1266, 1272 (10th

Cir. 1998). Accordingly, we reverse the district court’s ruling on a Rule 60(b) motion

only when the district court engages in a “manifest abuse of discretion.” Sec. Mut. Cas.

Co. v. Century Cas. Co., 621 F.2d 1062, 1068 (10th Cir. 1980). “A district court would

necessarily abuse its discretion if it based its ruling on an erroneous view of the law or on

a clearly erroneous assessment of the evidence.” Fed. Deposit Ins. Corp., 152 F.3d at

1272.


3
 Defendants also argued to the district court that because they violated a provision of the
consent agreements, the Consent Agreements no longer stand. The district court noted
that the SEC does not seek to vacate the final judgments for any violations. As a result,
they are not void. Defendants did not appeal this holding.
                                               3
       In contrast, where a party moves for relief on the basis that a judgment is void

pursuant to Rule 60(b)(4), we apply the de novo standard of review. Marcus Food Co. v.

DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011). Where a party properly invokes Rule

60(b)(4), “relief is not a discretionary matter” but instead is “mandatory.” Id.

       Rule 60(c)(1) provides that a party must make Rule 60(b) motions “within a

reasonable time.” Fed. R. Civ. P. 60(c)(1). We have ruled, however, that any time period

preceding the filing of a Rule 60(b)(4) motion is reasonable as a matter of law because

such a motion claims that the underlying judgment is void ab initio. V.T.A. Inc. v. Airco,

Inc., 597 F.2d 220, 224 n.9 (10th Cir. 1979). Regardless, a motion under Rule 60(b)(4)

“is not a substitute for a timely appeal.” United Student Aid Funds, Inc. v. Espinosa, 559
U.S. 260, 270 (2010). Indeed, “the concept of setting aside a judgment on voidness

grounds is narrowly restricted” in the “interest of finality.” V.T.A. Inc., 597 F.2d at 225.

                                             B.

       The district court did not err in denying the Rule 60(b) motions regarding the

Boocks’ argument that Birte Boock suffered from post-traumatic stress syndrome, which

in turn tainted the Consent Agreements. The Boocks first brought this argument in their

2003 Rule 60(b) motions and the Boocks did not appeal the ruling. A successive Rule

60(b) motion is an “inappropriate vehicle[] to reargue an issue previously addressed by

the court when the motion merely advances new arguments, or supporting facts which

were available at the time of the original motion.” Servants of Paraclete v. Does, 204
F.3d 1005, 1012 (10th Cir. 2000). “Absent extraordinary circumstances, not present here,

the basis for the second motion must not have been available at the time the first motion

                                             4
was filed.” Id. Because the basis for this relief was available to the Boocks when they

brought their first motion, the district court properly denied the second Rule 60(b) motion

on this ground.

                                            C.

       The district court also did not err in denying the Boocks’ motions to the extent

they invoked Rule 60(b)(4). The Boocks first assert the Consent Agreements are void

because the SEC knew that “their chief witness” had embezzled funds from Leah

Industries and the SEC did not reveal that fact to the Court and to the Boocks. The

Boocks additionally allege the SEC was aware of these stolen funds, yet accused the

Boocks of having these funds as gain.

       The Boocks posited to the district court that new evidence proved malicious

prosecution by the SEC. They did not, however, provide the district court with the

alleged new evidence.4 We agree with the district court that the Boocks have failed to

show the SEC lacked probable cause to initiate the action against them or that the SEC

harbored malice towards them.

       Second, the Boocks contend the Consent Agreement is void because the district

judge displayed bias against them when he allegedly referred to them as “UnAmerican

due to [their] Canadian attorney not complying with a request that was against Canadian


4
  Perhaps aware of this deficiency, on February 5, 2019, the Boocks filed a motion in this
Court for discovery pursuant to Rule 37. Specifically, the Boocks request evidence that
they believe will show that Plaintiff committed a fraud upon the Court. Even if the SEC
has the information Plaintiff now seeks, “new evidence not submitted to the district court
is not properly part of the record on appeal.” Utah v. U.S. Dept. of Interior, 535 F.3d
1184, 1195 n.7 (10th Cir. 2008). We deny the Boocks’ February 5, 2019 motion.
                                             5
Rules of Procedure.” The district court noted the last exchange it had with the Boocks

occurred in 2003. The Boocks have not cited to any actual evidence regarding this

alleged exchange in which the district judge referred to them as “un-American.”

Accordingly, we agree with the district court that the Boocks have failed to present any

evidence showing the Consent Agreements are void.5

                                            III.

       Accordingly, we AFFIRM.

                                              Entered for the Court



                                              Joel M. Carson III
                                              Circuit Judge




5
  For substantially the reasons stated by the district court, we conclude this appeal is not
taken in good faith and that the Boocks have failed to show the existence of a reasoned,
nonfrivolous argument on the law and facts in support of the issues raised on appeal.
Therefore, we deny the appellants' motion seeking leave to proceed in forma pauperis on
appeal. Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007)
(citing 28 U.S.C. § 1915(a)(3), (e)(2)).
                                             6